                                          Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 1 of 29




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                               SAN JOSE DIVISION
                                  11
                                         CRISTINA TOBIAS, ANTHONY                             Case No. 20-CV-06081-LHK
                                  12     BRIGGS, ANN MACDONALD and
Northern District of California




                                         DAVID CALDER, individually and on
 United States District Court




                                         behalf of all others similarly situated,             ORDER GRANTING WITH LEAVE TO
                                  13                                                          AMEND MOTION TO DISMISS
                                                         Plaintiffs,                          COMPLAINT
                                  14
                                                  v.
                                  15

                                  16     NVIDIA CORPORATION, et al.,
                                                         Defendants.
                                  17

                                  18
                                              Plaintiffs Cristina Tobias, Anthony Briggs, Ann MacDonald, and David Calder
                                  19
                                       (collectively, “Plaintiffs”), on behalf of themselves and all others similarly situated, bring this
                                  20
                                       action against the NVIDIA Corporation; the Board of Directors of the NVIDIA Corporation and
                                  21
                                       its members; and the 401(k) Benefits Plan Committee of the NVIDIA Corporation and its
                                  22
                                       members (collectively, “Defendants”), alleging violations of the Employee Retirement Income
                                  23
                                       Security Act (“ERISA”). Before the Court is Defendants’ motion to dismiss Plaintiffs’ class
                                  24
                                       action complaint. ECF No. 130 (“Mot.”). Having considered the parties’ briefing, the relevant
                                  25
                                       law, and the record in this case, the Court GRANTS with leave to amend Defendants’ motion to
                                  26
                                  27

                                  28                                                      1
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                            Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 2 of 29




                                   1   dismiss Plaintiffs’ complaint.1

                                   2   I.      BACKGROUND
                                   3        A. Factual Background

                                   4           1. The Parties

                                   5           Plaintiff Cristina Tobias (“Tobias”) is a resident of Santa Clara, California. During

                                   6   Tobias’ employment with the NVIDIA Corporation (“NVIDIA”), she participated in the

                                   7   investment options offered by the NVIDIA 401(k) Retirement Plan (“the Plan”). Complaint, ECF

                                   8   No. 1, at ¶ 18 (“Compl.”). Plaintiff Anthony Briggs (“Briggs”) is a resident of Marion, Texas.

                                   9   During Briggs’ employment with NVIDIA, he participated in the investment options offered by

                                  10   the Plan. Id. at ¶ 19. Plaintiff Ann MacDonald (“MacDonald”) resides in Bend, Oregon. During

                                  11   MacDonald’s employment with NVIDIA, she participated in the investment options offered by the

                                  12   Plan. Id. at ¶ 20. Plaintiff David Calder (“Calder”) resides in Austin, Texas. During Calder’s
Northern District of California
 United States District Court




                                  13   employment with NVIDIA, he participated in the investment options offered by the Plan. Id. at ¶

                                  14   21. Plaintiffs’ complaint does not state whether any of the named Plaintiffs are still employed by

                                  15   NVIDIA or remain enrolled in the Plan.

                                  16           Plaintiffs name as defendants NVIDIA; the NVIDIA Board of Directors and its members

                                  17   (collectively, “Board Defendants”); and the NVIDIA Corporation 401(k) Benefits Plan Committee

                                  18   and its members (collectively, “Committee Defendants”). Id. at ¶¶ 26–39. Plaintiffs do not allege

                                  19   the names of the Board or Committee Defendants and instead sue the Board Defendants as John

                                  20   Does 1-10 and the Committee Defendants as John Does 11-20. Id. at ¶¶ 35, 39.

                                  21           2. The Plan

                                  22           According to Plaintiffs, the NVIDIA Corporation 401(k) Plan (“the Plan”) is a “defined

                                  23

                                  24
                                       1
                                        Defendants’ motion to dismiss violates the Civil Local Rules in two ways. First, the notice of
                                       motion is paginated separately from the points and authorities. ECF No. 24, at 1. Civil Local
                                  25   Rule 7-2(b) provides that the notice of motion and points and authorities must be contained in one
                                       document with the same pagination. Second, Defendants’ motion to dismiss and reply brief
                                  26   contain footnotes with font size smaller than 12-point font. ECF No. 24, at 1; ECF No. 26, at 4.
                                       Civil Local Rule 3-4(c)(2) provides that all text, including footnotes, must be in 12-point font.
                                  27   These violations enable Defendants to circumvent the Civil Local Rule’s page limits. The Court
                                       will strike any future filings that violate these Civil Local Rules.
                                  28                                                       2
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                          Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 3 of 29




                                   1   contribution” or “individual account” plan within the meaning of ERISA § 3(34), 29 U.S.C. §

                                   2   1002(34). Id. at ¶ 42. As such, the Plan provides “individual accounts for each participant and for

                                   3   benefits based solely upon the amount contributed to those accounts, and any income, expense,

                                   4   gains and losses, and any forfeitures of accounts of the participants which may be allocated to

                                   5   such participant’s account.” Id.

                                   6          Plaintiffs allege that in general, all full-time employees of NVIDIA are eligible to

                                   7   participate in the Plan, with the exception of residents of Puerto Rico and employees covered by a

                                   8   collective bargaining agreement. Id. at ¶ 43. Plaintiffs further allege there are multiple forms of

                                   9   contributions that can be made to participants’ Plan accounts, including a “employee salary

                                  10   deferral contribution, an employee Roth 401(k) contribution, an employee after-tax contribution,

                                  11   catch-up contributions for employees aged 50 and over, rollover contributions, and employer

                                  12   matching contributions based on employee pre-tax, Roth 401(k), and employee after-tax
Northern District of California
 United States District Court




                                  13   contributions.” Id. at ¶ 43.

                                  14          For participants in the Plan, there are several fund options available for investment each

                                  15   year. Id. at ¶ 52. However, Plaintiffs do not name or otherwise identify the available fund options

                                  16   in which participants may choose to invest through the Plan. Plaintiffs do allege that participants

                                  17   in the Plan may “direct all contributions to selected investments as made available and determined

                                  18   by the Committee.” Id. The Committee is responsible for selecting and monitoring the

                                  19   performance of the available fund options. Id. at ¶ 51.

                                  20          3. The Conduct of the Plan Fiduciaries
                                  21          Plaintiffs allege that each of the Defendants is a fiduciary of the Plan under ERISA §

                                  22   3(21)(A), 29 U.S.C. § 1002(21)(A). Id. at ¶¶ 26, 34, 38. Specifically, NVIDIA is the Plan

                                  23   sponsor and a named fiduciary. Id. at ¶ 26. The Board Defendants are fiduciaries of the Plan and

                                  24   had the “discretionary authority to appoint and/or monitor the Committee, which had control over

                                  25   Plan management and/or authority or control over management or disposition of Plan assets.” Id.

                                  26   at ¶ 34. Finally, the Committee Defendants are Plan fiduciaries and each “exercised discretionary

                                  27   authority over management or disposition of Plan assets.” Id. at ¶ 26.

                                  28                                                     3
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                          Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 4 of 29




                                   1           Plaintiffs allege that as fiduciaries, Defendants are required by ERISA § 404(a)(1), 29

                                   2   U.S.C. § 1104(a)(1), “to manage and administer the Plan, and the Plan’s investments, solely in the

                                   3   interest of the Plan’s participants and beneficiaries and with the care, skill, prudence, and diligence

                                   4   under the circumstances then prevailing that a prudent person acting in a like capacity and familiar

                                   5   with such matters would use in the conduct of an enterprise of a like character and with like aims.”

                                   6   Id. at ¶ 65. In violation of this duty, Plaintiffs allege that Defendants “included and retained in the

                                   7   Plan many mutual fund investments that were more expensive than necessary and otherwise were

                                   8   not justified on the basis of their economic value to the Plan.” Id. at ¶ 70. Furthermore, Plaintiffs

                                   9   allege that Defendants “failed to leverage the size of the Plan to negotiate for (1) lower expense

                                  10   ratios for certain investment options maintained and/or added to the Plan during the Class Period;

                                  11   and (2) a prudent payment arrangement with regard to the Plan’s recordkeeping and administrative

                                  12   fees.” Id. at ¶ 71.
Northern District of California
 United States District Court




                                  13           Specifically, Plaintiffs first allege that Defendants failed to utilize lower cost share classes

                                  14   of mutual funds when such options were available. Id. at ¶ 82. Mutual funds often offer multiple

                                  15   classes of shares in a fund and offer lower cost share classes to larger institutional investors. Id.

                                  16   Plaintiffs allege that although the only difference between the share classes is the cost, Defendants

                                  17   failed to negotiate the lowest (and therefore cheapest) share classes for several mutual funds

                                  18   offered by the Plan. Id. at ¶¶ 83–87. According to Plaintiffs, a “prudent fiduciary conducting an

                                  19   impartial review of the Plan’s investments would have identified the cheaper share classes

                                  20   available and transferred the Plan’s investments in the above-referenced funds into the lower share

                                  21   classes at the earliest opportunity.” Id. at ¶ 90.

                                  22           Second, Plaintiffs allege that Defendants failed to utilize collective trusts when such

                                  23   options were available. Id. at ¶ 94. Plaintiffs allege that most mutual fund strategies are available

                                  24   in a collective trust format. Collective trusts allegedly hold the same investments as those held by

                                  25   mutual funds, except they cost less. Id. Collective trusts were available to the Plan throughout the

                                  26   Class Period. In 2018, the Plan switched to a collective trust version of the T. Rowe Price target

                                  27   date funds. However, these collective trust options had been available since 2012. Id. at ¶ 102.

                                  28                                                        4
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                          Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 5 of 29




                                   1   Plaintiffs allege that “[a] prudent fiduciary conducting an impartial review of the Plan’s

                                   2   investments would have identified all funds that could be converted to collective trusts at the

                                   3   earliest opportunity.” Id. at ¶ 94.

                                   4          Third, Plaintiffs allege that Defendants failed to utilize lower cost passively managed and

                                   5   actively managed mutual funds. Id. at ¶ 108. Allegedly, Defendants failed to consider materially

                                   6   similar, but less expensive, mutual fund alternatives throughout the Class Period. Id. at ¶¶ 109–

                                   7   110. These alternatives allegedly had no material difference in risk or return profiles and were

                                   8   less expensive. Id. Plaintiffs allege that a “prudent investigation would have revealed the

                                   9   existence of these lower-cost and better performing alternatives to the Plan’s funds.” Id. at ¶ 112.

                                  10          Fourth, Plaintiffs allege that the expense rations of several Plan funds were excessive in

                                  11   relation to comparable funds. Id. at ¶ 78.

                                  12          4. The Plan’s Recordkeeping Expenses
Northern District of California
 United States District Court




                                  13          Throughout the putative Class Period, which runs from August 28, 2014 through the date

                                  14   of any judgment in this case, the Plan’s recordkeeper was Fidelity Management Trust Company

                                  15   (“Fidelity”). Id. at ¶ 114. A recordkeeper performs a number of administrative services

                                  16   associated with maintaining defined contribution plans like the one in the instant case. Id. at ¶

                                  17   115. Recordkeeping expenses can either be paid directly from assets of a plan, or indirectly by the

                                  18   plan’s investments. This later practice is known as “revenue sharing.” Id. at ¶ 118. Thus, revenue

                                  19   sharing refers to the practice by which fees charged in connection with specific funds are used “to

                                  20   pay for recordkeeping and other administrative services provided by the Plan.” Davis v.

                                  21   Salesforce.com, Inc. (“Davis I”), 2020 WL 5893405, at *5 (N.D. Cal. Oct. 5, 2020). Plaintiffs

                                  22   allege that “[a]lthough utilizing a revenue sharing approach is not per se imprudent, unchecked, it

                                  23   could be devastating for Plan participants” because it can have the effect of hiding fees from

                                  24   participants in a plan. Compl. at ¶ 119.

                                  25          Plaintiffs further allege that in order to prevent recordkeeping expenses from growing over

                                  26   time, plan fiduciaries should regularly conduct a “Request for Proposal” (“RFP”) process to

                                  27   evaluate whether recordkeeping expenses have grown significantly or appear high when compared

                                  28                                                     5
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                          Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 6 of 29




                                   1   to the marketplace. Id. at ¶ 121. In the instant case, “[t]hroughout the Class Period, Fidelity

                                   2   purportedly charged a flat $63 per participant annually beginning in 2015. This amount was

                                   3   reduced to $53 per participant in 2017.” Id. at ¶ 123. However, Fidelity allegedly also collected

                                   4   revenue sharing fees, which were deposited into a revenue sharing account. Id. Accordingly,

                                   5   Plaintiffs allege that the total amount of recordkeeping fees (both direct and indirect) paid by Plan

                                   6   participants throughout the Class Period was above $60 per Plan participant per year. Id. at ¶ 128.

                                   7   Plaintiffs state that these fees were higher than the average rate for large plans, which Plaintiffs

                                   8   allege is approximately $35 per participant per year. Id. at ¶ 129.

                                   9          As such, Plaintiffs allege that “[a] more prudent arrangement in this case would have been

                                  10   to select available lower cost investment funds that used little to no revenue sharing and for the

                                  11   Defendants to negotiate and/or obtain reasonable direct compensation per participant

                                  12   recordkeeping/administration costs with no strings attached.” Id. at ¶ 124.
Northern District of California
 United States District Court




                                  13      B. Procedural Background
                                  14          On August 28, 2020, Plaintiffs filed a complaint against Defendants. ECF No. 1

                                  15   (“Compl.”). Plaintiffs’ complaint alleges two claims: (1) breach of the fiduciary duties of loyalty

                                  16   and prudence by the Committee Defendants; and (2) failure to monitor by NVIDIA and the Board

                                  17   Defendants. Id. at ¶¶ 132–145. Plaintiffs’ complaint seeks to certify a class comprised of “[a]ll

                                  18   persons, except Defendants and their immediate family members, who were participants in or

                                  19   beneficiaries of the Plan, at any time between August 28, 2014 through the date of judgment (the

                                  20   ‘Class Period’).” Id. at ¶ 55.

                                  21          On December 12, 2020, Defendants filed the instant motion to dismiss. ECF No. 24

                                  22   (“Mot.”). On January 15, 2021, Plaintiffs filed an opposition. ECF No. 25 (“Opp.”). On

                                  23   February 5, 2021, Defendants filed a reply. ECF No. 26 (“Reply”).

                                  24          A hearing on the motion to dismiss was originally scheduled for April 22, 2021. On

                                  25   March 12, 2021, the parties filed a stipulation to continue the hearing on the motion to dismiss to

                                  26   June 17, 2021, or to a subsequent date convenient to the Court. ECF No. 30. The parties

                                  27   requested a continuation of the hearing date because Plaintiffs’ primary counsel had to leave the

                                  28                                                      6
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                          Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 7 of 29




                                   1   country for a family emergency and did not expect to return to the United States before the April

                                   2   22, 2021 hearing date. Id. The parties also requested that the Court stay discovery until

                                   3   Defendants’ motion to dismiss was decided. Id. On March 16, 2021, the Court granted the

                                   4   parties’ stipulation; continued the hearing date on the instant motion to dismiss to June 17, 2021;

                                   5   and stayed the case until the Court ordered otherwise. ECF No. 31.

                                   6      C. Requests for Judicial Notice
                                   7          In connection with their motion to dismiss, Defendants request judicial notice of 17

                                   8   documents, which include (1) NVIDIA Corporation 401(k) Plan document (“Exhibit 1”);

                                   9   Summary Plan Description, effective April 27, 2020 (“Exhibit 2”); the Plan’s 2014 Form 5500

                                  10   (“Exhibit 3”); the Plan’s 2015 Form 5500 (“Exhibit 4”); the Plan’s 2016 Form 5500 (“Exhibit 5”);

                                  11   the Plan’s 2017 Form 5500 (“Exhibit 6”); the Plan’s 2018 Form 5500 (“Exhibit 7”); the Plan’s

                                  12   2019 Form 5500 (“Exhibit 8”); the Plan’s 2014 Participant Disclosure (“Exhibit 9”); the Plan’s
Northern District of California
 United States District Court




                                  13   2015 Participant Disclosure (“Exhibit 10”); the Plan’s 2016 Participant Disclosure (“Exhibit 11”);

                                  14   the Plan’s 2017 Participant Disclosure (“Exhibit 12”); the Plan’s 2018 Participant Disclosure

                                  15   (“Exhibit 13”); the Plan’s 2019 Participant Disclosure (“Exhibit 14”); an excerpted version of the

                                  16   Service Agreement Between NVIDIA Corporation and Fidelity Management Trust Company,

                                  17   dated May 10, 2005 (“Exhibit 15”); an excerpted version of the Fidelity Investments Retirement

                                  18   Plan Service Agreement between NVIDIA and the Fidelity Management Trust Company, effective

                                  19   July 6, 2015 (“Exhibit 16”); and “The BrightScope/ICI Defined Contribution Plan Profile: A

                                  20   Close Look at 401(k) Plans, 2016” (“Exhibit 17”). Declaration of Clarissa A. Kang, ECF No. 24-

                                  21   1, at 1–929; Mot. at 4 n.5.

                                  22          The Court may take judicial notice of matters that are either “generally known within the

                                  23   trial court’s territorial jurisdiction” or “can be accurately and readily determined from sources

                                  24   whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b). Moreover, courts may

                                  25   consider materials referenced in the complaint under the incorporation by reference doctrine, even

                                  26   if a plaintiff failed to attach those materials to the complaint. Knievel v. ESPN, 393 F.3d 1068,

                                  27   1076 (9th Cir. 2005). Public records, including judgments and other publicly filed documents, are

                                  28                                                     7
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                             Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 8 of 29




                                   1   proper subjects of judicial notice. See, e.g., United States v. Black, 482 F.3d 1035, 1041 (9th Cir.

                                   2   2007). However, to the extent any facts in documents subject to judicial notice are subject to

                                   3   reasonable dispute, the Court will not take judicial notice of those facts. See Lee v. City of Los

                                   4   Angeles, 250 F.3d 668, 689 (9th Cir. 2001), overruled on other grounds by Galbraith v. County of

                                   5   Santa Clara, 307 F.3d 1119 (9th Cir. 2002).

                                   6            Defendants argue that Exhibits 1-17 are properly incorporated by reference in Plaintiffs’

                                   7   complaint because they form the basis of Plaintiffs’ claims and are referenced throughout the

                                   8   complaint. Mot. at 4 n.5. In response, Plaintiffs argue that Defendants improperly attempt to use

                                   9   these documents to rebut allegations in Plaintiffs’ complaint. Opp. at 3 n.6. For this reason,

                                  10   Plaintiffs argue that the Court should deny Defendants’ request for judicial notice. Id.

                                  11            The Court agrees that Exhibits 1-17 are properly incorporated by reference. Courts within

                                  12   this district routinely grant requests for judicial notice of Plan documents of the kind before the
Northern District of California
 United States District Court




                                  13   Court in the instant case. See, e.g., Davis I, 2020 WL 5893405, at *1 n.2 (N.D. Cal. Oct. 5, 2020)

                                  14   (taking judicial notice of Plan documents and Forms 5500, among other documents); Terraza v.

                                  15   Safeway Inc., 241 F. Supp. 3d 1057, 1067 (N.D. Cal. 2017) (taking judicial notice of the Plan

                                  16   document, summary plan description, Forms 5500, and participant fee disclosures).

                                  17            The Court therefore GRANTS Defendants’ request for judicial notice. However, the Court

                                  18   notes that to the extent any facts in documents subject to judicial notice are subject to reasonable

                                  19   dispute, the Court does not take judicial notice of those facts. See Lee, 250 F.3d at 689.

                                  20   II.      LEGAL STANDARD
                                  21            A. 12(b)(1)

                                  22            A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1) tests whether the

                                  23   court has subject matter jurisdiction. Although lack of “statutory standing” requires dismissal for

                                  24   failure to state a claim under Rule 12(b)(6), lack of Article III standing requires dismissal for want

                                  25   of subject matter jurisdiction under Rule 12(b)(1). See Nw. Requirements Utilities v. F.E.R.C.,

                                  26   798 F.3d 796, 808 (9th Cir. 2015) (“Unlike Article III standing, however, ‘statutory standing’ does

                                  27   not implicate our subject-matter jurisdiction.” (citing Lexmark Int’l, Inc. v. Static Control

                                  28                                                     8
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                          Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 9 of 29




                                   1   Components, Inc., 572 U.S. 118, 128 n.4 (2014)); Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th

                                   2   Cir. 2011). A Rule 12(b)(1) jurisdictional attack may be factual or facial. Safe Air for Everyone v.

                                   3   Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).

                                   4           “[I]n a factual attack, the challenger disputes the truth of the allegations that, by

                                   5   themselves, would otherwise invoke federal jurisdiction.” Id. In resolving such an attack, unlike

                                   6   with a motion to dismiss under Rule 12(b)(6), a court “may review evidence beyond the complaint

                                   7   without converting the motion to dismiss into a motion for summary judgment.” Id. Moreover,

                                   8   the court “need not presume the truthfulness of the plaintiff’s allegations.” Id. Once the defendant

                                   9   has moved to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), the plaintiff bears

                                  10   the burden of establishing the court’s jurisdiction. See Chandler v. State Farm Mut. Auto Ins. Co.,

                                  11   598 F.3d 1115, 1122 (9th Cir. 2010).

                                  12           “In a facial attack,” on the other hand, “the challenger asserts that the allegations contained
Northern District of California
 United States District Court




                                  13   in a complaint are insufficient on their face to invoke federal jurisdiction.” Safe Air for Everyone,

                                  14   373 F.3d at 1039. The court “resolves a facial attack as it would a motion to dismiss under Rule

                                  15   12(b)(6): Accepting the plaintiff’s allegations as true and drawing all reasonable inferences in the

                                  16   plaintiff’s favor, the court determines whether the allegations are sufficient as a legal matter to

                                  17   invoke the court’s jurisdiction.” Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014).

                                  18           B. 12(b)(6)
                                  19           Pursuant to Federal Rule of Civil Procedure 12(b)(6), a defendant may move to dismiss an

                                  20   action for failure to allege “enough facts to state a claim to relief that is plausible on its face.” Bell

                                  21   Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

                                  22   plaintiff pleads factual content that allows the court to draw the reasonable inference that the

                                  23   defendant is liable for the misconduct alleged. The plausibility standard is not akin to a

                                  24   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

                                  25   unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citation omitted).

                                  26           For purposes of ruling on a Rule 12(b)(6) motion, the Court “accept[s] factual allegations

                                  27   in the complaint as true and construe[s] the pleadings in the light most favorable to the nonmoving

                                  28                                                       9
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 10 of 29




                                   1   party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                   2   However, a court need not accept as true allegations contradicted by judicially noticeable

                                   3   facts. Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000). Mere “conclusory allegations

                                   4   of law and unwarranted inferences are insufficient to defeat a motion to dismiss.” Adams v.

                                   5   Johnson, 355 F.3d 1179, 1183 (9th Cir. 2004).

                                   6          C. Leave to Amend
                                   7             Under Rule 15(a) of the Federal Rules of Civil Procedure, leave to amend “shall be freely

                                   8   granted when justice so requires,” bearing in mind “the underlying purpose of Rule 15 to facilitate

                                   9   decision on the merits, rather than on the pleadings or technicalities.” Lopez v. Smith, 203 F.3d

                                  10   1122, 1127 (9th Cir. 2000) (en banc) (internal quotation marks and alterations omitted).

                                  11   Generally, leave to amend shall be denied only if allowing amendment would unduly prejudice the

                                  12   opposing party, cause undue delay, or be futile, or if the moving party has acted in bad faith.
Northern District of California
 United States District Court




                                  13   Leadsinger, Inc. v. BMG Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008).

                                  14   III.      DISCUSSION
                                  15             Plaintiffs allege two causes of action on behalf of themselves and the putative class: (1)

                                  16   breach of the fiduciary duties of loyalty and prudence under ERISA § 404(a) by the Committee

                                  17   Defendants; (2) failure to monitor under ERISA § 404(a) by NVIDIA and the Board Defendants.

                                  18   Compl. at ¶¶ 132–145. In the motion to dismiss, Defendants (1) challenge Plaintiffs’ standing to

                                  19   bring this lawsuit as pled; and (2) argue that Plaintiffs have failed to state a claim for both causes

                                  20   of action. The Court addresses each argument in turn.

                                  21          A. Plaintiffs’ Constitutional Standing
                                  22             Defendants first argue that Plaintiffs lack standing to bring the claims asserted in this case

                                  23   and lack standing to seek prospective injunctive relief. Mot. at 2. Defendants explain that

                                  24   throughout the Class Period, the Plan offered approximately fifty different investment options,

                                  25   each with different “investment styles, risk profiles, and investment management fees.” Id. at 5.

                                  26   Defendants argue that Plaintiffs appear to challenge some subset of these investment funds offered

                                  27   by the Plan, but do not specify which funds Plaintiffs invested in and whether Plaintiffs remain

                                  28                                                       10
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 11 of 29




                                   1   invested in those funds. Id. at 8. Accordingly, Defendants argue that Plaintiffs lack standing to

                                   2   bring both Claims I and II and any injunctive relief sought. Id. The Court addresses each

                                   3   argument in turn.

                                   4           1. Standing to Bring Claims I and II
                                   5           Defendants argue that the Court lacks subject matter jurisdiction over Plaintiffs’ claims

                                   6   regarding the challenged investment funds in the Plan because Plaintiffs have failed to allege that

                                   7   Plaintiffs were invested in each of the Plan’s investment funds during the Class Period. As such,

                                   8   Defendants argue, “Plaintiffs could not have been injured by investment options in which they

                                   9   were never invested and, therefore, have failed to establish Constitutional standing to assert their

                                  10   claims involving those options.” Mot. at 8. Defendants further argue that “if any of the Plaintiffs

                                  11   took full distributions of their benefits during the relevant period, they no longer have standing to

                                  12   assert claims to recover any alleged losses based on the Plan’s inclusion of the Challenged Funds
Northern District of California
 United States District Court




                                  13   after that date.” Id. at 9.

                                  14           In opposition, Plaintiffs argue that Plaintiffs’ complaint alleges that each of the named

                                  15   Plaintiffs invested “in the options offered by the Plan and which are the subject of this lawsuit.”

                                  16   Opp. at 7 (quoting Compl. at ¶¶ 18–21). Accordingly, Plaintiffs argue, “Defendants ask the Court

                                  17   to dismiss only the claims related to the Challenged Funds Plaintiffs did not personally hold in

                                  18   their plan accounts.” Id. Plaintiffs further argue a lawsuit “under 29 U.S.C. § 1132(a)(2) is

                                  19   ‘brought in a representative capacity on behalf of the plan as a whole,’ and remedies under § 1109

                                  20   ‘protect the entire plan.’” Id. (quoting Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 593 (8th

                                  21   Cir. 2009). As such, Plaintiffs argue that Plaintiffs may seek recovery on behalf of all Plan

                                  22   participants, even if Plaintiffs personally did not invest in every individual fund offered by the

                                  23   Plan. Id.

                                  24           The Ninth Circuit provided guidance on how to resolve issues of this kind in Melendres v.

                                  25   Arpaio, 784 F.3d 1254 (9th Cir. 2014). In Melendres, the Ninth Circuit explained the difference

                                  26   between a “standing approach” and a “class certification approach.” Id. at 1261. The Ninth

                                  27   Circuit provided the following guidance:

                                  28                                                     11
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 12 of 29



                                                      The “standing approach” treats dissimilarities between the claims of
                                   1                  named and unnamed plaintiffs as affecting the “standing” of the
                                                      named plaintiff to represent the class. In other words, if there is a
                                   2                  disjuncture between the injuries suffered by named and unnamed
                                                      plaintiffs, courts applying the standing approach would say the
                                   3                  disjuncture deprived the named plaintiff of standing to obtain relief
                                                      for the unnamed class members. The “class certification approach,”
                                   4                  on the other hand, holds that once the named plaintiff demonstrates
                                                      her individual standing to bring a claim, the standing inquiry is
                                   5                  concluded, and the court proceeds to consider whether the Rule 23(a)
                                                      prerequisites for class certification have been met.
                                   6
                                       Id. at 1261–62 (internal quotation marks and citations omitted). The Ninth Circuit went on to
                                   7
                                       adopt the class certification approach and explained that “representative parties who have a direct
                                   8
                                       and substantial interest have standing,” and “the question whether they may be allowed to present
                                   9
                                       claims on behalf of others who have similar, but not identical, interests depends not on standing,
                                  10
                                       but on an assessment of typicality and adequacy of representation.” Id. at 1262. As such, “any
                                  11
                                       issues regarding the relationship between the class representative and the passive class members—
                                  12
Northern District of California




                                       such as dissimilarity in injuries suffered—are relevant only to class certification, not to standing.”
 United States District Court




                                  13
                                       Id.
                                  14
                                              In the instant case, Plaintiffs’ complaint alleges that each of the named Plaintiffs
                                  15
                                       “invest[ed]in the options offered by the Plan and which are the subject of this lawsuit.” Compl. at
                                  16
                                       ¶¶ 18–21. The complaint further alleges that “[a]s a direct and proximate result of the breaches of
                                  17
                                       fiduciary duties alleged herein, the Plan suffered millions of dollars of losses due to excessive
                                  18
                                       costs and lower net investment returns.” Id. at ¶ 136. Plaintiffs have therefore alleged that they
                                  19
                                       were invested in Plan funds and suffered harm as a result of Defendants’ action. Thus, under
                                  20
                                       Ninth Circuit law, Plaintiffs are “representative parties who have a direct and substantial interest”
                                  21
                                       in the claims brought in this case and accordingly “have standing.” Melendres, 784 F.3d at 1262.
                                  22
                                              The Court therefore follows other district courts in this Circuit that have founding standing
                                  23
                                       in accordance with the Ninth Circuit’s decision in Melendres when defendants raised similar
                                  24
                                       standing challenges in ERISA actions. See, e.g., Bouvy v. Analog Devices, Inc., 2020 WL
                                  25
                                       3448385, at *7 (S.D. Cal. June 24, 2020) (finding that plaintiff had standing to bring claims even
                                  26
                                       though he had not invested in every mutual fund challenged in the putative class claims); Johnson
                                  27

                                  28                                                     12
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 13 of 29




                                   1   v. Providence Health & Servs., 2018 WL 1427421, at *3 (W.D. Wash. Mar. 22, 2018) (same);

                                   2   Thompson v. Transamerica Life Insurance Co., 2018 WL 6790561, at *4 (C.D. Cal. Dec. 26,

                                   3   2018) (same); Johnson v. Fujitsu Tech. & Bus. of Am., Inc., 250 F. Supp. 3d 460, 465 (N.D. Cal.

                                   4   2017) (same).

                                   5          Furthermore, to the extent any named Plaintiffs took full distribution of benefits during the

                                   6   Class Period, a former participant in a defined contribution plan may be injured by a loss

                                   7   measured as the “difference between the benefit he received and what he would have received if

                                   8   the Plans’ assets had been prudently invested.” Vaughn v. Bay Env’t Mgmt., Inc., 567 F.3d 1021,

                                   9   1026–27 (9th Cir. 2009) (holding that former plan participant had standing to bring ERISA suit

                                  10   where he alleged that he received a distribution that was less than he would have received had the

                                  11   plan fiduciary invested prudently); Klawonn v. Board of Directors for the Motion Picture Industry

                                  12   Pension Plans, 2021 WL 3508534, at *4 (C.D. Cal. Aug. 9, 2021) (same). Plaintiffs’ complaint
Northern District of California
 United States District Court




                                  13   alleges that “[a]s a direct and proximate result of the breaches of fiduciary duties alleged herein,

                                  14   the Plan suffered millions of dollars of losses due to excessive costs and lower net investment

                                  15   returns.” Compl. at ¶ 136. Accordingly, to the extent any named Plaintiffs took full distribution

                                  16   of benefits during the Class Period, under Ninth Circuit law those named Plaintiffs have Article III

                                  17   standing to bring Counts I and II.

                                  18          Accordingly, the Court DENIES Defendants’ motion to dismiss Plaintiffs’ complaint for

                                  19   lack of Article III standing to bring Claims I and II on behalf of the putative class.

                                  20          2. Standing to Seek Injunctive Relief
                                  21          Defendants next argue that Plaintiffs lack Article III standing to seek injunctive relief.

                                  22   Mot. at 9. Plaintiffs seek an order for injunctive relief (1) “requiring the Company Defendants to

                                  23   disgorge all profits received from, or in respect of, the Plan, and/or equitable relief pursuant to 29

                                  24   U.S.C. § 1132(a)(3) in the form of an accounting for profits, imposition of a constructive trust, or

                                  25   a surcharge against the Company Defendant as necessary to effectuate said relief”; (2) enjoining

                                  26   Defendants from any further violations of their ERISA fiduciary responsibilities, obligations, and

                                  27   duties”; and (3) “Other equitable relief to redress Defendants’ illegal practices and to enforce the

                                  28                                                     13
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 14 of 29




                                   1   provisions of ERISA as may be appropriate.” Compl. at ¶ 145. Defendants argue that Plaintiffs

                                   2   have not alleged that any named Plaintiff is currently invested in a fund offered by the Plan. Thus,

                                   3   Defendants contend, as former participants in the Plan, Plaintiffs may not seek prospective

                                   4   injunctive relief. Mot. at 9. In opposition, Plaintiffs argue that “Plaintiffs may seek relief on

                                   5   behalf of the entire plan, even if they themselves will not personally benefit from some of the

                                   6   relief sought – like injunctive relief.” Opp. at 9–10.

                                   7          Defendants’ arguments with respect to the adequacy of Plaintiffs’ injuries in relation to the

                                   8   putative class as a whole are once again properly decided at the class certification stage, not the

                                   9   motion to dismiss stage. Under Ninth Circuit law, Plaintiffs are “representative parties who have a

                                  10   direct and substantial interest” in the claims brought in this case and accordingly “have standing.”

                                  11   Melendres, 784 F.3d at 1262. Moreover, under ERISA, “a plaintiff may seek relief under §

                                  12   1132(a)(2) that sweeps beyond his own injury. Since [Plaintiffs] ha[ve] standing under Article III,
Northern District of California
 United States District Court




                                  13   [the Court] conclude[s] that § 1132(a)(2) provides [Plaintiffs] a cause of action to seek relief for

                                  14   the entire Plan.” Braden, 588 F.3d at 593. Accordingly, the Court finds that it may exercise

                                  15   subject matter jurisdiction over Plaintiffs’ claims brought on behalf of the putative class. The

                                  16   Court therefore DENIES Defendants’ motion to dismiss for lack of subject matter jurisdiction.

                                  17          The Court now turns to Defendants’ argument that Plaintiffs have failed to state a claim

                                  18   with respect to Counts I and II.

                                  19      B. Count I: Breaches of Fiduciary Duty Under ERISA § 404(a)
                                  20          Plaintiffs first allege that the Committee Defendants committed various breaches of

                                  21   fiduciary duty under ERISA § 404(a). Under ERISA, plan fiduciaries are required to act in

                                  22   accordance with the duty of prudence, duty of loyalty, duty to diversify investments, and duty to

                                  23   act in accordance with the documents governing the plan. 29 U.S.C. § 1104(a)(1). Here,

                                  24   Plaintiffs allege in Count I that Committee Defendants breached the first and second of these

                                  25   duties. The Court first addresses whether Plaintiffs have stated a claim for breach of the duty of

                                  26   prudence. The Court then turns to whether Plaintiffs have stated a claim for breach of the duty of

                                  27   loyalty.

                                  28                                                     14
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 15 of 29



                                              1. Breach of the Duty of Prudence
                                   1
                                              ERISA requires that plan fiduciaries exercise “the care, skill, prudence, and diligence
                                   2
                                       under the circumstances then prevailing that a prudent man acting in a like capacity and familiar
                                   3
                                       with such matters would use in the conduct of an enterprise of a like character and with like aims.”
                                   4
                                       Id. § 1104(a)(1)(B). Under this standard, the Court must determine “whether the individual
                                   5
                                       trustees, at the time they engaged in the challenged transactions, employed the appropriate
                                   6
                                       methods to investigate the merits of the investment and to structure the investment.” Donovan v.
                                   7
                                       Mazzola, 716 F.2d 1226, 1232 (9th Cir. 1983); see also White v. Chevron Corp. (“White II”), 2017
                                   8
                                       WL 2352137, at *4 (N.D. Cal. May 31, 2017) (same). This duty extends to not only the initial
                                   9
                                       selection of investments, but also to the continuous monitoring of investments, and requires that
                                  10
                                       imprudent investments be removed. See Tibble v. Edison Int’l, 575 U.S. 523, 529 (2015)
                                  11
                                       (explaining ongoing duty to monitor investments).
                                  12
Northern District of California




                                              Importantly, this standard “focus[es] on a fiduciary’s conduct in arriving at an investment
 United States District Court




                                  13
                                       decision, not on its results, and ask[s] whether a fiduciary employed the appropriate methods to
                                  14
                                       investigate and determine the merits of a particular investment.” Pension Benefit Guar. Corp. ex
                                  15
                                       rel. St. Vincent v. Morgan Stanley Inv. Mgmt. (“St. Vincent”), 712 F.3d 705, 716 (2nd Cir. 2013).
                                  16
                                       Where a plaintiff fails to allege any evidence regarding the methods or conduct of a plan fiduciary
                                  17
                                       in arriving at investment decisions, “a claim alleging a breach of fiduciary duty may still survive a
                                  18
                                       motion to dismiss if the court, based on circumstantial factual allegations, may reasonably infer
                                  19
                                       from what is alleged that the process was flawed.” Id. at 718 (quoting Braden, 588 F.3d at 596
                                  20
                                       (internal quotation marks omitted)).
                                  21
                                              However, the Court must be especially cautious in this context to “not rely on the vantage
                                  22
                                       point of hindsight” when assessing the prudence of the plan fiduciaries’ conduct. Id. (internal
                                  23
                                       citation and quotation marks omitted). Accordingly, “if the complaint relies on circumstantial
                                  24
                                       factual allegations to show a breach of fiduciary duties under ERISA, those allegations must give
                                  25
                                       rise to a ‘reasonable inference’ that the defendant committed the alleged misconduct,” thus
                                  26
                                       “‘permit[ting] the court to infer more than the mere possibility of misconduct,’” Id. at 718
                                  27

                                  28                                                    15
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 16 of 29




                                   1   (quoting Iqbal, 556 U.S. at 678–79). Thus, “[p]oor performance, standing alone, is not sufficient

                                   2   to create a reasonable inference that plan fiduciaries failed to conduct an adequate investigation . .

                                   3   . ERISA requires a plaintiff to plead some other indicia of imprudence.” White II, 2017 WL

                                   4   2352137, at *20; see also Dorman v. Charles Schwab Corp., 2019 WL 580785, at *6 (N.D. Cal.

                                   5   Feb. 8, 2019) (same).

                                   6          In the instant case, Plaintiffs allege that Committee Defendants breached their duty of

                                   7   prudence in five ways. First, Plaintiffs allege that Committee Defendants failed to utilize lower

                                   8   cost share classes of mutual funds when available. Compl. at ¶ 82. Second, Plaintiffs allege that

                                   9   Committee Defendants failed to utilize collective trusts when such options were available. Id. at ¶

                                  10   94. Third, Plaintiffs allege that Committee Defendants failed to select lower cost passively

                                  11   managed and actively managed mutual funds when such options were available. Id. at ¶ 82.

                                  12   Fourth, Plaintiffs allege that the expense ratios of several Plan funds were excessive in relation to
Northern District of California
 United States District Court




                                  13   comparable funds available. Id. at ¶ 78. Finally, Plaintiffs allege that Committee Defendants paid

                                  14   excessive fees to Fidelity, the Plan’s recordkeeper. Id. at ¶ 124.

                                  15          Plaintiffs acknowledge their omission of any allegations regarding the actual knowledge,

                                  16   methods, or investigations made by Committee Defendants at the time Plan investments were

                                  17   made. However, Plaintiffs argue that their complaint alleges facts sufficient to create a “plausible

                                  18   inference of mismanagement (e.g., selection of higher-cost identical funds as well as numerous

                                  19   other indicia of imprudence)” that is sufficient to “survive a motion to dismiss.” Opp. at 2.

                                  20   Defendants, in turn, argue that Plaintiffs have failed to state a claim for breach of the duty of

                                  21   prudence under ERISA § 404(a). Mot. at 10–11.

                                  22          Accordingly, the Court considers whether Plaintiffs have alleged sufficient facts to give

                                  23   rise to a “reasonable inference” that the Committee Defendants engaged in conduct constituting a

                                  24   breach of fiduciary duty. The Court will consider Plaintiffs’ arguments both individually and

                                  25   collectively to evaluate whether Plaintiffs’ allegations are sufficient to state a claim for breach of

                                  26   the duty of prudence. See Davis v. Salesforce.com, Inc. (“Davis II”), 2021 WL 1428259, at *7

                                  27   (N.D. Cal. Apr. 15, 2021) (explaining that allegations are insufficient to state a claim for

                                  28                                                     16
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 17 of 29




                                   1   imprudence when viewed both individually and collectively). The Court therefore considers in

                                   2   turn Plaintiffs’ five arguments in support of Plaintiff’s claim for breach of the duty of prudence by

                                   3   Committee Defendants.

                                   4              a. Lower Cost Share Classes
                                   5          Defendants first argue that Plaintiffs’ allegations regarding the availability of lower cost

                                   6   share classes fail to state a claim for breach of the duty of prudence. Plaintiffs’ complaint alleges

                                   7   that Committee Defendants’ imprudence is evinced by Committee Defendants’ failure to utilize

                                   8   lower cost share classes of mutual funds offered by the Plan. Specifically, Plaintiffs allege that

                                   9   “more expensive share classes are targeted at smaller investors with less bargaining power, while

                                  10   lower cost shares are targeted at institutional investors with more assets.” Compl. at ¶ 82.

                                  11   Plaintiffs allege that “[t]here is no difference between share classes other than cost—the funds

                                  12   hold identical investments and have the same manager.” Id. Plaintiffs argue that they have
Northern District of California
 United States District Court




                                  13   identified at least fourteen Plan investment funds for which “Defendants could have switched to

                                  14   the lowest-fee share class.” Opp. at 11. Specifically, Plaintiffs’ complaint identifies twelve T.

                                  15   Rowe Price Retirement funds, one Fidelity Contrafund fund, and one American Funds Europacific

                                  16   Growth R5 fund that Plaintiffs allege could have been replaced as investment options by lower

                                  17   cost share class funds. Compl. at ¶¶ 86–87.

                                  18          Defendants argue that Plaintiffs’ allegations regarding lower cost share classes of mutual

                                  19   funds offered by the Plan fail to state an imprudence claim for several reasons. First, Defendants

                                  20   argue that the Plan in fact offered the “K” class fund of the Fidelity Contrafund that Plaintiffs

                                  21   argue should have been included in the Plan. Mot. at 16. Second, Defendants argue that the T.

                                  22   Rowe Price Retirement funds and American Funds Europacific Growth R5 fund offered revenue

                                  23   sharing, whereas lower cost share classes of those funds did not. Id. Finally, Defendants argue

                                  24   that in 2018, the Committee Defendants replaced the T. Rowe Price Retirement funds with lower

                                  25   priced “F” collective trust funds and the American Funds Europacific Growth “R5” fund with the

                                  26   exact lower cost “R6” fund that Plaintiffs allege should have been offered in place of the R5 fund.

                                  27   Id. The Court finds Defendants’ first and second arguments dispositive and therefore does not

                                  28                                                     17
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 18 of 29




                                   1   reach Defendants’ third argument. Accordingly, the Court addresses Defendants’ first two

                                   2   arguments in turn.

                                   3            First, Defendants note that although Plaintiffs’ complaint alleges that the Committee

                                   4   Defendants should have offered the “K” class fund of the Fidelity Contrafund in place of the

                                   5   regular Fidelity Contrafund, Plan documents demonstrate that the Plan did in fact offer the “K”

                                   6   class Fidelity Contrafund from the beginning of the putative Class Period until 2018. Id. (citing

                                   7   Ex. 9–13). In 2018, the Committee Defendants replaced the “K” class fund with the lower cost

                                   8   Fidelity Commingled Pool I fund. Id. Thus, Defendants argue, Plaintiffs’ allegation that it was

                                   9   imprudent for Plaintiffs to not offer the “K” class fund instead of the regular Fidelity Contrafund

                                  10   lacks any factual basis because Committee Defendants did offer that option to Plan participants.

                                  11   Plaintiffs do not dispute this argument in the opposition brief. Accordingly, Plaintiffs’ allegations

                                  12   regarding the availability of the “K” class Fidelity Contrafund are insufficient to state a claim for
Northern District of California
 United States District Court




                                  13   breach of the fiduciary duty of prudence.

                                  14            Second, Defendants argue that any difference in price between the T. Rowe Price

                                  15   Retirements funds and American Funds Europacific Growth R5 fund and the lower cost share

                                  16   classes of those funds is attributable to the fact that the higher cost funds offered by the Plan

                                  17   provided revenue sharing, whereas the lower cost funds that Plaintiffs prefer did not. Id. Thus,

                                  18   Defendants argue, it is not true that there is no difference between share classes other than cost.

                                  19   Specifically, the higher priced funds offered revenue sharing, whereas the lower priced funds did

                                  20   not. Although Plaintiffs do not dispute that the higher cost share classes offered revenue sharing,

                                  21   Plaintiffs argue that the savings achieved on Plan recordkeeping and administrative costs by

                                  22   revenue sharing fees do not excuse the choice to select higher cost funds in the instant case. Opp.

                                  23   at 13.

                                  24            As the Court has already explained, see supra Section I(A)(4), revenue sharing is a practice

                                  25   by which fees charged in connection with specific funds are used “to pay for recordkeeping and

                                  26   other administrative services provided by the Plan.” Davis I, 2020 WL 5893405, at *5. Courts in

                                  27   this district have observed that revenue sharing is an “acceptable investment industry practice []

                                  28                                                     18
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 19 of 29




                                   1   that frequently inures[s] to the benefit of ERISA plans.” Terraza, 241 F. Supp. 3d at 1081 n.8

                                   2   (alterations in original) (quoting Tussey v. Abb, Inc., 746 F.3d 327, 336 (8th Cir. 2014)); see also

                                   3   Davis I, 2020 WL 5893405, at *5 (same).

                                   4          Plaintiffs acknowledge that revenue sharing fees generated in connection with the fourteen

                                   5   mutual funds in the Plan that Plaintiffs challenge were used to pay for recordkeeping and other

                                   6   administrative services provided by the Plan. See Compl. at ¶ 54, 124. Thus, Defendants argue,

                                   7   there is an “obvious, alternative explanation” for why the Committee Defendants selected higher

                                   8   cost class shares rather than lower cost class shares: the higher cost class shares provided revenue

                                   9   sharing fees that off-set recordkeeping and administrative costs charged by Fidelity. Mot. at 17

                                  10   (quoting White II, 2017 WL 2352137, at *14). Accordingly, Defendants argue, Plaintiffs have

                                  11   failed to state a claim for imprudence on the basis of Committee Defendants’ selection and

                                  12   retention of the higher cost class shares. Id.
Northern District of California
 United States District Court




                                  13          The Court agrees. Plaintiffs admit that the higher cost share classes of the challenged

                                  14   mutual funds offered revenue sharing, which courts in this district have recognized provides an

                                  15   “obvious alternative explanation for why the Plan did not offer the lowest-cost share class for

                                  16   those funds.” Davis II, 2021 WL 1428259, at *3 (internal quotation marks and citation omitted).

                                  17   Thus, the fact that the higher cost share classes offered revenue sharing demonstrates that

                                  18   Plaintiffs’ conclusory allegation that “[t]he Plan did not receive any additional services or benefits

                                  19   based on its use of more expensive share classes” lacks merit and is insufficient to plead that

                                  20   Committee Defendants breached their duty of prudence by selecting and retaining the more

                                  21   expensive share classes of mutual funds. Id.

                                  22          Thus, following other courts in this circuit that have considered similar allegations, the

                                  23   Court finds that Plaintiffs’ allegations regarding the availability of lower cost share classes are,

                                  24   without more, insufficient to state a claim for breach of the duty of imprudence. See Davis II,

                                  25   2021 WL 1428259, at *4 (dismissing imprudence claim where Plaintiffs alleged that lower cost

                                  26   share classes where available, but ignored that higher cost share classes provided revenue sharing);

                                  27   see also Kong v. Trader Joe’s Co. (“Kong II”), 2020 WL 7062395, at *5 (C.D. Cal. Nov. 30,

                                  28                                                     19
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 20 of 29




                                   1   2020) (finding that plaintiff failed to state a claim where fiduciaries chose higher cost retail shares

                                   2   over lower cost institutional shares of mutual funds); Marks, 2020 WL 2504333, at *7–8 (same);

                                   3   White II, 2017 WL 2352137, at *13–14 (finding “ample authority holds that merely alleging that a

                                   4   plan offered retail rather than institutional share classes is insufficient to carry a claim for

                                   5   fiduciary breach”).

                                   6               b. Collective Trusts
                                   7           Second, Defendants argue that Plaintiffs’ allegations regarding the availability of collective

                                   8    trusts fail to state a claim for breach of the duty of prudence by the Committee Defendants. Mot.

                                   9    at 18. Plaintiffs allege that “Collective trusts, also referred to as CITs, are akin to low-cost share

                                  10    classes because many if not most mutual fund strategies are available in a collective trust format,

                                  11    and the investments in the collective trusts are identical to those held by the mutual fund, except

                                  12    they cost less.” See Compl. at ¶ 94. Plaintiffs identify twelve T. Rowe Price Retirement target
Northern District of California
 United States District Court




                                  13    date funds offered by the Plan that Plaintiffs allege were available in collective trust form

                                  14    throughout the Class Period and charged lower fees. Accordingly, Plaintiffs allege that “[a]

                                  15    prudent fiduciary conducting an impartial review of the Plan’s investments would have identified

                                  16    all funds that could be converted to collective trusts at the earliest opportunity.” Id. at ¶¶ 99–100.

                                  17           Defendants argue that Plaintiffs’ allegations fail to state a claim for two reasons. First,

                                  18    Defendants argue that “the Committee did in fact replace the T. Rowe Price Retirement suite with

                                  19    the collective trust ‘F Class’ version of these funds in 2018.” Mot. at 18. Second, Defendants

                                  20    argue that “the Committee was not required to offer any amount of collective trust investment

                                  21    options even if those options carried lower investment management fees.” Id.

                                  22           The Court agrees with Defendants that Plaintiffs’ allegations regarding the availability of

                                  23    collective trust funds fail to state a claim for imprudence. First, as several courts have

                                  24    recognized, “plans are under no duty to offer alternatives to mutual funds, even when the

                                  25    plaintiffs argue they are markedly superior.” Davis I, 2020 WL 5893405, at *6 (quoting Moitoso

                                  26    v. FMR LLC, 451 F. Supp. 3d 189, 212 (D. Mass. 2020)); see also Hecker v. Deere & Co., 556

                                  27    F.3d 575, 586 (7th Cir. 2009) (explaining that “[w]e see nothing in the [ERISA] statute that

                                  28                                                      20
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 21 of 29




                                   1   requires fiduciaries to include any particular mix of investment vehicles in their plan.”).

                                   2          Second, courts have repeatedly recognized that collective trusts “differ so much from

                                   3   mutual funds . . . in terms of their regulatory and transparency features that other courts have

                                   4   found it impossible to make an ‘apples-to-oranges’ comparison of the two.” Moitoso, 451 F.

                                   5   Supp. 3d at 212; see also Davis I, 2020 WL 5893405, at *6 (same); White v. Chevron Corp.

                                   6   (“White I”), 2016 WL 4502808, at *12 (N.D. Cal. Aug. 29, 2016) (same). For example,

                                   7   collective trusts, unlike mutual funds, “are not subject to the reporting, governance, and

                                   8   transparency requirements of the Securities Act of 1933, 15 U.S.C. § 77a et seq., and the

                                   9   Investment Company Act of 1940, 15 U.S.C. § 80a-1 et seq.” Davis I, 2020 WL 5893405, at *6

                                  10   (quoting Moitoso, 451 F. Supp. 3d at 212). As such, it is “inappropriate to compare [these]

                                  11   distinct investment vehicles solely by cost, since their essential features differ so significantly,”

                                  12   including mutual funds’ “unique regulatory and transparency features.” White I, 2016 WL
Northern District of California
 United States District Court




                                  13   4502808, at *12.

                                  14          Accordingly, following other courts in this district, the Court finds that Plaintiffs’

                                  15   allegations regarding Committee Defendants’ failure to offer collective trust funds in place of the

                                  16   T. Rowe Price Retirement target date funds fail to state a claim for breach of the duty of

                                  17   imprudence. See, e.g., Davis I, 2020 WL 589305, at *6 (dismissing imprudence claim where

                                  18   plaintiffs alleged that plan fiduciaries could have provided less costly collective trusts as

                                  19   investment options).

                                  20              c. Lower Cost Passively Managed and Actively Managed Funds
                                  21          Third, Defendants argue that Plaintiffs’ allegations regarding less expensive passively

                                  22   managed and actively managed funds fail to state a claim for imprudence. Mot. at 11. In support

                                  23   of their claim for breach of the duty of prudence, Plaintiffs allege that Committee Defendants

                                  24   failed to consider materially similar and less expensive passively managed and actively managed

                                  25   alternatives to the Plan’s investment options. Compl. at ¶¶ 105–113. Specifically, Plaintiffs

                                  26   allege that Plaintiffs have identified twenty funds offered by the Plan that “were more expensive

                                  27   by multiples of comparable passively-managed and actively-managed alternative funds in the

                                  28                                                     21
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 22 of 29




                                   1   same investment style.” Id. at ¶ 108. Thus, Plaintiffs allege, Committee Defendants’ “failure to

                                   2   investigate lower cost alternative investments (both actively and passively managed funds) during

                                   3   the Class Period cost the Plan and its participants millions of dollars.” Id. at ¶ 113.

                                   4          Defendants, by contrast, argue that Plaintiffs’ allegations regarding lower cost passively

                                   5   managed and actively managed funds fail to state a claim for breach of the duty of prudence

                                   6   because “[s]imply claiming that other funds may be preferable based on price, alone, is not

                                   7   sufficient to state a fiduciary breach claim.” Mot. at 11. Defendants also argue that the fees

                                   8   charged by the funds that Plaintiffs challenge fall within the expense ratios characterized as

                                   9   unexceptional by the Ninth Circuit in Tibble v. Edison International, 729 F.3d 1110, 1135 (9th

                                  10   Cir. 2013), vacated on other grounds, 575 U.S. 523 (2015).

                                  11          Tibble does not stand for such a hard and fast rule with respect to the prudence of

                                  12   particular fees. Rather, the Ninth Circuit warned in Tibble that courts should not take a bright line
Northern District of California
 United States District Court




                                  13   approach when evaluating whether particular fees are prudent. Id. Thus, the fees challenged in

                                  14   this case must be evaluated against comparable investments, not the challenged fees considered by

                                  15   the Ninth Circuit in Tibble.

                                  16          However, on its own, Committee Defendants’ failure to select the investment with the

                                  17   lowest fees is not sufficient to plausibly state a claim for breach of the duty of prudence. As the

                                  18   Seventh Circuit has explained, “nothing in ERISA requires every fiduciary to scour the market to

                                  19   find and offer the cheapest possible fund (which might, of course, be plagued by other problems).”

                                  20   Hecker, 556 F.3d at 586. Thus, “[i]t is inappropriate to compare distinct investment vehicles

                                  21   solely by cost, since their essential features differ so significantly.” White I, 2016 WL 4502808, at

                                  22   *12.

                                  23          Plaintiffs do allege that the twenty challenged funds are more expensive than “comparable”

                                  24   and “materially similar” alternative funds. Id. at ¶ 113. However, as Defendants correctly argue,

                                  25   the deficiency with these allegations is that although Plaintiffs allege comparisons of the twenty

                                  26   challenged funds to “materially similar” and “comparable” funds, Plaintiffs have failed to provide

                                  27   sufficient allegations to support their claim that these other funds are adequate benchmarks against

                                  28                                                     22
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 23 of 29




                                   1   which to compare the performance of the challenged funds. See Reply at 6. Where a plaintiff

                                   2   claims that “a prudent fiduciary in like circumstances would have selected a different fund based

                                   3   on the cost or performance of the selected fund, [plaintiff] must provide a sound basis for

                                   4   comparison—a meaningful benchmark.” Meiners v. Wells Fargo & Co., 898 F.3d 820, 833 (8th

                                   5   Cir. 2018).

                                   6          However, simply labeling funds as “comparable” or “materially similar” is insufficient to

                                   7   establish that those funds are meaningful benchmarks against which to compare the performance

                                   8   of the challenged funds. Davis II, 2021 WL 1428259, at *7 (explaining that merely labeling funds

                                   9   as “materially similar” to challenged funds is insufficient to establish a meaningful benchmark);

                                  10   Anderson v. Intel Corporation, 2021 WL 229235, at *8 (N.D. Cal. Jan. 21, 2021) (labeling funds

                                  11   as “comparable” or “a peer” is insufficient to demonstrate that funds are a meaningful

                                  12   benchmark). Plaintiffs’ complaint lacks factual allegations to support a finding that the funds that
Northern District of California
 United States District Court




                                  13   Plaintiffs identify therein provide a “meaningful benchmark” against which to evaluate the

                                  14   performance of the challenged funds. See Davis I, 2020 WL 5893405, at *4 (dismissing claim for

                                  15   breach of the duty of prudence in part because Plaintiffs failed to plead sufficient facts to establish

                                  16   that allegedly comparable funds were a meaningful benchmark).

                                  17          Without sufficient factual allegations to support Plaintiffs’ argument that the complaint

                                  18   compares fees incurred by the challenged funds with a meaningful benchmark, the Court cannot

                                  19   discern whether Plaintiffs are comparing funds that have different “aims, different risks, and

                                  20   different potential rewards that cater to different investors.” Davis v. Wash. Univ., 960 F.3d 478,

                                  21   485 (8th Cir. 2020). Accordingly, Plaintiffs’ allegations regarding the availability of lower cost

                                  22   passively managed and actively managed funds are insufficient to state a claim for breach of the

                                  23   duty of prudence.

                                  24                 d. Expense Ratios
                                  25          Fourth, much like Plaintiffs’ allegations regarding lower cost passively managed and

                                  26   actively managed funds, Plaintiffs argue that several funds in the Plan were more expensive than

                                  27   comparable funds found in similarly sized plans. Opp. at 5. Specifically, Plaintiffs allege that

                                  28                                                     23
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 24 of 29




                                   1   eleven funds offered by the Plan “were more expensive than comparable funds found in similarly

                                   2   sized plans.” Compl. at ¶¶ 78, 79.

                                   3          However, as the Court has already explained, Committee Defendants’ failure to select

                                   4   funds with the lowest cost is insufficient to state a claim for breach of the duty of prudence. This

                                   5   is because “[i]t is inappropriate to compare distinct investment vehicles solely by cost, since their

                                   6   essential features differ so significantly.” White I, 2016 WL 4502808, at *12. Moreover, where a

                                   7   plaintiff claims that “a prudent fiduciary in like circumstances would have selected a different

                                   8   fund based on the cost or performance of the selected fund, [plaintiff] must provide a sound basis

                                   9   for comparison—a meaningful benchmark.” Meiners, 898 F.3d at 833. Simply labeling funds as

                                  10   “comparable” is insufficient to establish that those funds are meaningful benchmarks against

                                  11   which to compare the performance of the funds that Plaintiffs challenge. Davis II, 2021 WL

                                  12   1428259, at *7 (explaining that merely labeling funds as “materially similar” to challenged funds
Northern District of California
 United States District Court




                                  13   is insufficient to establish a meaningful benchmark); Anderson, 2021 WL 229235, at *8 (labeling

                                  14   funds as “comparable” or “a peer” is insufficient to demonstrate that funds are a meaningful

                                  15   benchmark). Plaintiffs’ complaint lacks factual allegations to support a finding that the funds that

                                  16   Plaintiffs identify therein provide a “meaningful benchmark” against which to compare the eleven

                                  17   funds that Plaintiffs claim were too expensive. See Davis I, 2020 WL 5893405, at *4 (dismissing

                                  18   claim for breach of the duty of prudence in part because Plaintiffs failed to plead sufficient facts to

                                  19   establish that allegedly comparable funds were a meaningful benchmark).

                                  20          Accordingly, Plaintiffs’ allegations regarding the availability of funds with lower expense

                                  21   ratios are insufficient to state a claim for breach of the duty of prudence.

                                  22              e. Recordkeeping Expenses
                                  23          Plaintiffs next allege that the Committee Defendants’ imprudence is demonstrated by the

                                  24   recordkeeping expenses paid by the Plan to Fidelity. Opp. at 20. Specifically, Plaintiffs first

                                  25   allege that Committee Defendants paid Fidelity recordkeeping fees that were excessive based on

                                  26   market comparisons. Opp. at 21. Specifically, Plaintiffs allege that the recordkeeping fees paid to

                                  27   Fidelity during the Class Period ranged from $53 to $63 and that fees in this range are

                                  28                                                     24
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 25 of 29




                                   1   unreasonable in comparison to other funds of similar sizes. Compl. at ¶¶ 123, 126. Second,

                                   2   Plaintiffs allege that Committee Defendants failed to stay informed and evaluate the recordkeeping

                                   3   fees paid to Fidelity by conducting a Request for Proposal (“RFP”) every three to five years to

                                   4   solicit competitive bids for recordkeeping services. Id. at ¶ 121. Defendants argue that these

                                   5   allegations fail to state a claim because Plaintiffs (1) fail to allege that recordkeeping fees paid to

                                   6   Fidelity were high when compared with recordkeepers offering services similar to those provided

                                   7   to the Plan; and (2) there is no obligation to conduct frequent RFPs as a fiduciary under ERISA.

                                   8   Mot. at 19–21.

                                   9          First, Defendants are correct that Plaintiffs have failed to allege that the fees paid by the

                                  10   Plan for recordkeeping services were excessive in relation to the services actually provided to the

                                  11   Plan. “Federal district courts in California have held that a plaintiff must plead administrative fees

                                  12   that are excessive in relation to the specific services the recordkeeper provided to the specific plan
Northern District of California
 United States District Court




                                  13   at issue.” Wehner v. Genetech, Inc., 2021 WL 507599, at *5 (N.D. Cal. Feb. 9, 2021) (emphasis

                                  14   added). Thus, in order to state a claim for breach of the duty of prudence, a plaintiff must allege

                                  15   “facts from which one could infer that the same services were available for less on the market.”

                                  16   White I, 2016 WL 4502808, at *14 (emphasis added); Kong v. Trader Joe’s Co. (“Kong I”), 2020

                                  17   WL 5814102, at *5 (C.D. Cal. Sept. 24, 2020) (same).

                                  18          In the instant case, Plaintiffs fail to provide any allegations regarding the specific services

                                  19   actually provided to the Plan by Fidelity. Nor do Plaintiffs provide any allegations regarding the

                                  20   fees paid by plans receiving the same or materially similar services. Instead, Plaintiffs only

                                  21   provide general statistics regarding the fees paid by plans of similar sizes. For example, Plaintiffs

                                  22   allege that fees paid by the Plan “are well above recognized reasonable rates for large plans which

                                  23   typically average around $35 per participant, with costs coming down every day.” Compl. at ¶

                                  24   129. However, Plaintiffs provide no basis for how they arrived at the $35 per participant figure.

                                  25   Moreover, Plaintiffs provide no allegations regarding the average costs paid by plans receiving

                                  26   services that are the same or materially similar to those provided by Fidelity to the Plan in the

                                  27   instant case. Accordingly, the Court finds that Plaintiffs have failed to “plead administrative fees

                                  28                                                      25
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 26 of 29




                                   1   that are excessive in relation to the specific services the recordkeeper provided to the specific plan

                                   2   at issue.” Wehner, 2021 WL 507599, at *5.

                                   3          Second, Plaintiffs argue that Committee Defendants breached the fiduciary duty of

                                   4   prudence by failing to conduct an RFP every three to five years and otherwise monitor the

                                   5   recordkeeping fees paid by the Plan. Opp. at 21. However, as Defendants correctly point out,

                                   6   courts in this circuit have repeatedly held that fiduciaries are under no obligation to regularly

                                   7   conduct competitive bidding for recordkeeping services. See, e.g., Kong I, 2020 WL 5814102, at

                                   8   *6 (explaining that “nothing in ERISA compels periodic competitive bidding” (quoting White I,

                                   9   2016 WL 4502808, at *14)); Marks, 2020 WL 2504333, at *7 (same); Del Castillo v. Community

                                  10   Child Care Council of Santa Clara County, Inc., 2019 WL 6841222, at *5 (N.D. Cal. Dec. 16,

                                  11   2019) (explaining that “absence of competitive bidding . . . without more, does not support

                                  12   Plaintiffs’ allegations that the [defendants] acted imprudently”).
Northern District of California
 United States District Court




                                  13          Moreover, “Plaintiffs have failed to allege any facts from which one could infer that a

                                  14   competitive bidding service would have benefitted the Plan,” such as allegations that the specific

                                  15   services offered by Fidelity “might have even been available on the market for less.” Kong I,

                                  16   2020 WL 5814102, at *6. Accordingly, Plaintiffs’ allegation regarding Committee Defendants’

                                  17   failure to engage in more frequent competitive bidding for recordkeeping services fails to state a

                                  18   claim for breach of the duty of prudence. Id. (dismissing similar claims regarding failure to solicit

                                  19   competitive bids for recordkeeping services).

                                  20          Accordingly, the Court finds that Plaintiffs’ allegations regarding the allegedly high

                                  21   recordkeeping fees paid to Fidelity by the Plan fail to state a claim for breach of the duty of

                                  22   prudence.

                                  23          In sum, whether considered individually or collectively, Plaintiffs’ allegations are

                                  24   insufficient to state a claim for breach of the duty of prudence. See Davis II, 2021 WL 1428259,

                                  25   at *7 (explaining that allegations, whether viewed individually or collectively, are insufficient to

                                  26   state a claim for imprudence).

                                  27          2. Breach of the Duty of Loyalty
                                  28                                                     26
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 27 of 29




                                   1          Plaintiffs next allege that the Committee Defendants breached their duty of loyalty under

                                   2   ERISA § 404(a). Compl. at ¶¶ 124, 131; Opp. at 23. ERISA § 404(a) requires plan fiduciaries to

                                   3   act “solely in the interest of the participants and beneficiaries” of the plan, and “for the exclusive

                                   4   purpose of . . . providing benefits to participants and their beneficiaries.” Id. § 1104(a)(1)(A). As

                                   5   such, plan fiduciaries must act “with an eye single to the interests of the participants and

                                   6   fiduciaries.” White I, 2016 WL 4502808, at *4 (quoting Donovan v. Bierwirth, 680 F.2d 263, 271

                                   7   (2nd Cir. 1982)).

                                   8          Plaintiffs argue that the Committee Defendants breached their duty of loyalty by selecting

                                   9   high cost investments with revenue sharing in order to use a portion of the fees generated by

                                  10   revenue sharing to pay Fidelity inflated fees. Opp. at 23. Plaintiffs further allege that “these

                                  11   actions support a strong inference Defendant’s [sic] actions, were taken (1) to save itself costs at

                                  12   the expense of Plan participants, and/or (2) to favor its recordkeepers over the Plan participants.”
Northern District of California
 United States District Court




                                  13   Id. Plaintiffs admit that they have “pled a breach of the intertwined fiduciary duties of loyalty and

                                  14   prudence as a single count,” rather than providing allegations specifically concerning Committee

                                  15   Defendants’ alleged breach of the duty of loyalty. Id.

                                  16          Defendants in turn argue first that Plaintiffs have failed to plead any allegations that

                                  17   support Plaintiffs’ claim that the Committee Defendants acted disloyally. Mot. at 23. Defendants

                                  18   argue that Plaintiffs have provided only allegations of imprudence, which is a distinct breach of

                                  19   fiduciary duty under ERISA § 404(a). Second, Defendants argue that Plaintiffs’ breach of the

                                  20   duty of prudence allegations regarding revenue sharing cannot state a claim for breach of the duty

                                  21   of loyalty. Id.

                                  22          The Court agrees. First, the duty of prudence and the duty of loyalty are two different

                                  23   requirements under ERISA § 404(a), and courts in this district dismiss claims for breach of the

                                  24   duty of loyalty when those claims hinge entirely on breach of the duty of prudence allegations.

                                  25   See, e.g., White II, 2017 WL 2352137, at *6–9 (noting that ERISA § 404(a) distinguishes the duty

                                  26   of loyalty from the duty of prudence and noting that plaintiffs’ allegations regarding high fees

                                  27   were allegations of imprudence, not disloyalty); Romero v. Nokia, Inc., 2013 WL 5692324, at *5

                                  28                                                     27
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 28 of 29




                                   1   (N.D. Cal. Oct. 15, 2013) (dismissing claim for breach of the duty of loyalty where it hinged

                                   2   entirely on breach of the duty of prudence allegations).

                                   3             Furthermore, even if the Court were to construe Plaintiffs’ allegations regarding the

                                   4   Committee Defendants’ disloyalty as distinct from the breach of the duty of prudence allegations,

                                   5   the Court finds that Plaintiffs have failed to provide sufficient allegations to establish a conflict of

                                   6   interest or self-dealing on the part of the Committee Defendants. See Terraza, 241 F. Supp. 3d at

                                   7   1069 (noting that the duty of loyalty prevents fiduciaries from “engaging in transactions that

                                   8   involve self-dealing or that otherwise involve or create a conflict between the trustee’s fiduciary

                                   9   duties and personal interests”). Specifically, Plaintiffs argue in the opposition brief that

                                  10   Committee Defendants selected investments with revenue sharing to “(1) to save itself costs at the

                                  11   expense of Plan participants, and/or (2) to favor its recordkeepers over the Plan participants.”

                                  12   Opp. at 23.
Northern District of California
 United States District Court




                                  13             However, Plaintiffs fail to point to any allegations in the complaint that support either

                                  14   claim and the Court cannot identify any allegations that support Plaintiffs’ claim. Absent

                                  15   sufficient allegations that Committee Defendants conducted their fiduciary duties in a manner that

                                  16   evinced a conflict of interest or self-dealing on the part of the Committee Defendants, Plaintiffs

                                  17   have failed to state a claim for breach of the duty of loyalty. The Court therefore finds that

                                  18   Plaintiffs have failed to state a claim for breach of the fiduciary duty of loyalty under ERISA §

                                  19   404(a).

                                  20             Accordingly, the Court finds that Plaintiffs’ allegations regarding Committee Defendants’

                                  21   alleged breaches of the duty of prudence and loyalty are insufficient to state a claim under ERISA

                                  22   § 404(a). The Court therefore GRANTS Defendants’ motion to dismiss Count I against the

                                  23   Committee Defendants. Because granting Plaintiffs an opportunity to amend the complaint would

                                  24   not be futile, cause undue delay, or unduly prejudice Defendants, and Plaintiffs have not acted in

                                  25   bad faith, the Court grants leave to amend. See Leadsinger, 512 F.3d at 532.

                                  26      C. Count II: Failure to Monitor
                                  27             Defendants next argue that Plaintiffs’ derivative claims necessarily fail because Plaintiffs

                                  28                                                       28
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
                                         Case 5:20-cv-06081-LHK Document 44 Filed 09/13/21 Page 29 of 29




                                   1   have not plausibly alleged a primary violation of ERISA § 404(a). Mot. at 24. The Court agrees.

                                   2   Plaintiffs allege that NVIDIA and the Board Defendants, who had the authority to appoint and

                                   3   remove members of the 401(k) Benefits Plan Committee, breached their fiduciary duty by failing

                                   4   to monitor the Committee Defendant appointees and by failing to remove those appointees.

                                   5   Compl. at ¶¶ 139–45. However, Plaintiffs’ failure to monitor claim necessarily fails because

                                   6   Plaintiffs have failed to state an underlying ERISA violation. As such, Plaintiffs have failed to

                                   7   state a claim for failure to monitor. See, e.g., In re HP ERISA Litig., 2014 WL 1339645, at *8

                                   8   (N.D. Cal. April 2, 2014) (dismissing claims for failure to monitor and knowing participation in

                                   9   co-fiduciaries’ breaches of duty because these claims were derivative of the claims for breach of

                                  10   the duties of prudence and disclosure); Davis I, 2020 WL 5893405, at *7 (dismissing failure to

                                  11   monitor claim because plaintiffs had failed to state an underlying breach of fiduciary duty claim).

                                  12          Accordingly, the Court GRANTS Defendants’ motion to dismiss Count II against NVIDIA
Northern District of California
 United States District Court




                                  13   and the Board Defendants. Because granting Plaintiffs an opportunity to amend the complaint

                                  14   would not be futile, cause undue delay, or unduly prejudice Defendants, and Plaintiffs have not

                                  15   acted in bad faith, the Court grants leave to amend. See Leadsinger, 512 F.3d at 532.

                                  16   IV.    CONCLUSION
                                  17          For the foregoing reasons, Defendants’ motion to dismiss Counts I and II of Plaintiffs’

                                  18   complaint is GRANTED with leave to amend. Should Plaintiffs choose to file an amended

                                  19   complaint, they must do so within 30 days of this Order. Failure to do so, or failure to cure the

                                  20   deficiencies identified in this Order and in Defendants’ motion to dismiss, will result in dismissal

                                  21   of Plaintiffs’ deficient claims with prejudice. Plaintiffs may not add new claims or parties without

                                  22   a stipulation or leave of the Court. If Plaintiffs choose to file an amended complaint, Plaintiffs

                                  23   must also file a redlined version of the amended complaint identifying the amendments.

                                  24   IT IS SO ORDERED.

                                  25   Dated: September 13, 2021

                                  26                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  27                                                    United States District Judge
                                  28                                                    29
                                       Case No. 20-CV-06081-LHK
                                       ORDER GRANTING WITH LEAVE TO AMEND MOTION TO DISMISS COMPLANT
